Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
The proposed amendments in claims 1, 12 raise new issues: “includes a downwardly sloping surface in a range from about 10 degrees to about 60 degrees, wherein the shoulder transitions” and “wherein the melt zone extends along the second length and at least partially along the first length”, which would require further search and/or consideration. Therefore the amendments are not entered. 
Regarding arguments in claim 8 and 5-11 that the references (Mark’082 (US 10,611,082) and Mark’674 (US 2017/0232674)) don’t disclose the shoulder is in the heating zone such that the meniscus can rise above the shoulder, it is not persuasive. Clearly, the shoulder is illustrated in Fig. 1C (especially see label of the shoulder in the heating zone (right side nozzle) in attached annotated Figure below) and located in the heating zone.  

    PNG
    media_image1.png
    545
    678
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/SHIBIN LIANG/Examiner, Art Unit 1741  

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742